DISSENT.

Judge Underwood


dissented to part of the foregoing épinion as follows:

Judge Underwood is of opinion that Norton might avoid his covenant by shewing a tortious eviction in consequence of which he had, either to enter into the covenant, or forth with abandon the premises. Such an abuse of the process of the law by Sanders, does, in his opinion, amount to a fraud in law, consequently he dissents from so much of the opinion as holds out the idea that Norton would *16be estopped by his covenant to deny his tenancy under snch circumstances.

The counsel for the appenee ji[e<i the following suggestion by way of petition for re-hearing, which ivers overruled:

The counsel for the appellee would respectfully suggest to the court that, in the opinion delivered in this cause, it is reversed on the ground that the appellant, Norton, held under his father, John Norton, who held adversely to Sanders: The court is respectfully referred to the writ of restitution which will shew that John Norton was a party thereto and actually turned out by it, by a subsequent writ.— The place held by William Norton is part of the same tract held by John Norton, — and surely the tenant William cannot be regarded as in a better condition than his landlord. A reconsideration of the cause is respectfully prayed.